Citation Nr: 1214662	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1982 to August 2004.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2005, a statement of the case was issued in January 2007, and a substantive appeal was timely received in February 2007.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In October 2010, the Board remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2010, the Board also remanded the issue of service connection for non A, non B, and non C hepatitis; however, a rating decision in November 2011 granted the issue and it is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records are voluminous and replete with treatment for multiple medical problems.  As for the right hip disability, a May 1993 X-ray report showed the hips were normal.  The Veteran initially reported right hip pain on the December 2003 retirement examination and an examination of the hips and right hip X-ray series were both found to be normal.  In March 2004, the Veteran complained of having hip pain for 8 weeks.  In a May 2004 separation physical, the Veteran reported right hip pain and was noted to have trochanteric bursitis.  On August 4, 2004 the Veteran was treated for right hip pain; X-rays were interpreted as showing osteophyte formation and osteosclerosis; and the assessment was of osteoarthritis of the right hip.

After service, on a January 2005 VA examination, the examiner noted that an X-ray in June 2004 [sic] was suggestive of right hip arthritis; however, the examiner indicated that on the current examination the X-ray of the right hip was normal with a mild irregularity of the right acetabular head.  The Board notes that the examiner's reference to the June 2004 [sic] X-ray appears to be a typographical error as the only X-ray evidence in service indicating a finding of right hip osteoarthritis was in August 2004.  

On VA examination in February 2011, the Veteran related right hip and low back pain to a dive in 1994 during service and claimed that the right hip pain is due to radiating pain from the lower back.  He stated that he was treated for bursitis during service.  The examiner noted that there was right hip pain and no constitutional symptoms of arthritis.  Accompanying X-rays were interpreted as showing no arthritic changes or fracture, and that the soft tissue appeared normal.  The examiner concluded that the examination and X-ray findings were normal and there was no right hip pathology detected.

The VA examiner's opinion in February 2011 is incomplete as she did not address the service treatment records documenting a right hip condition, the January 2005 VA opinion, and the inconsistencies in the X-ray findings of right hip in August 2004 (in service), January 2005 (post service examination), and February 2011 (VA examination).  Further, the examiner noted that she was not providing an opinion regarding the right hip condition based on the absence of a hip pathology.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances another VA examination is warranted to determine whether the Veteran has a right hip disability which was manifested in service or is related to service.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by a medical doctor with appropriate expertise to determine the nature and etiology of any right hip disorder found to be present.

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  An MRI of the right hip should be performed.

The examiner is asked to address the following questions: 

a.) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran developed arthritis of the right hip based on the August 2004 x-ray findings noted in service?  In making this assessment the examiner should comment on all diagnostic testing of record, including the X-ray findings noted in the January 2005 and February 2011 examination reports.

b.) If the answer to question (a) is "no," then based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a presently existing right hip disorder?  If so, please specify the diagnosis or diagnoses?

c.) If the examiner finds that the Veteran has a right hip disorder, is it at least as likely as not (50 percent probability or more) that such disorder had its onset during service, or was it caused by (or related to) any incident noted in service, to include the Veteran's complaints of right hip pain in December 2003 and March 2004, the assessment of trochanteric bursitis in May 2004, and the X-rays findings noted in August 2004 showing osteophyte formation and osteosclerosis based upon which the examiner provided an assessment of osteoarthritis?

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


